DETAILED ACTION
This action is pursuant to the claims filed on February 26, 2021. Currently, claims 1-2, 5-14, 16, and 19-24 are pending with claims 1, 5, 9-10, 12-14, and 20-24 amended, claims 3-4, 15, and 17-18 canceled. Below follows a complete first action on the merits of claims 1-2, 5-14, 16, and 19-24.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.
Response to Amendment
Applicant’s amendments to the claims overcome the previous 112(b) and 112(d) rejections and claim objections. 


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
 “treating device for treating” in claim 14 with corresponding structure (400) as depicted in figure 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al (US PGPUB: 2002/0099375) in view of Kasahara et al (US PGPUB: 2005/0148817), further in view of Timberlake (US PGPUB: 2006/0258954). 
Regarding independent claim 1, Hess discloses a blood vessel dissecting device comprising: 
at least two dissecting devices (42, 44) configured to be inserted into a living body along a blood vessel and configured to dissect tissue in a direction of alignment with the blood vessel ([0045], [0047], [0049], [0077]), the at least two dissecting devices including a first dissecting device (44) and a second dissecting device (42); 
an insertion section on a side surface of at least one of the first dissecting device and the second dissecting device ([0054] and Fig, 5 display the compression zones 88, 89, which ae interpreted as the insertion section, where the vessel is inserted between the first 42 and second 44 dissecting devices side surfaces), the insertion section having a groove (52/54) extending in an axial direction of the first dissecting device and the second dissecting device (see Fig. 5), the groove configured to receive a treating device (70) configured to treat a branch vessel branched from the blood vessel ([0049] refers to 70 as treating a vessel, where [0017], [0077] refers to treating branch vessels); 
at least one of the first dissecting device and the second dissecting device is provided with an inserting and passing section in and through which the blood vessel is configured to be inserted and passed ([0054] and Fig. 5 display the vessel as inserted and passed between the first 42 and second 44 dissecting device, where the inner surface of the first dissection device is interpreted as the inserting and passing section; see also annotated Fig. 5 “inserting and passing section”);
wherein the first dissecting device and the second dissecting device are configured to be disposed juxtaposedly in the living body (see figures 3 and 5), and the branch vessel branched from the blood vessel ([0007], [0077]) is configured to be located between the first dissecting device and the second dissecting device ([0054] and figure 5 displays the tissue (which includes the vessel) is held between the first (44) and second (42) dissecting device).

    PNG
    media_image1.png
    600
    537
    media_image1.png
    Greyscale

While Hess discloses a first and second device, Hess does not explicitly disclose a recess extending in the axial direction on an upper surface the first dissecting device, the recess configured to receive a cutting device. 
However, Kasahara discloses vessel dissector (Fig. 15) comprising a recess (415) extending in the axial direction on an upper surface of the dissecting device (42). The recess (415) is configured to receive a cutting device (43; [0099]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Hess to incorporate the recess extending in the axial on an upper surface of the dissecting device and configured to receive a cutting device of Kasahara. This configuration provides the benefit of advancing and returning the cutter portion ([0099]), thereby improving the efficiency of the device. 
While Kasahara discloses a recess on a dissecting device, Kasahara does not explicitly disclose a pair 
Further, the combination does not explicitly disclose the inserting and passing section comprising a cutout in the at least one of the first dissecting device and the second dissecting device, and wherein the cutout forms a through-hole extending from the upper surface to a lower surface of the at least one of the first dissecting device and the second dissecting device in a direction orthogonal to the axial direction of the first dissecting device and the second dissecting device. 
However, Timberlake discloses a cutting forceps device (Fig. 2A-2C: 10). The device comprises a first dissecting device (12) including an inserting and passing section (inner/lower surface of jaw 12 in contact with tissue). The inserting and passing section comprises a cutout (58) in the first dissecting device (12) that forms a through-hole extending from the upper surface to a lower surface of the at least one of the first dissecting device (Fig. 2A-2C; [0080]) in a direction orthogonal to the axial direction of the first dissecting device and the second dissecting device (Fig. 2A-2C; cutout 58 extends up through the dissecting device 12 from a lower/inner surface to an upper/outer surface (i.e. orthogonal to the axial/longitudinal direction of the jaw). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified at least one of the first dissecting device and second dissecting device of Hess to incorporate the cutout in the at least one of the first dissecting device and the second dissecting device, and wherein the cutout forms a through-hole extending from the upper surface to a lower surface of the at least one of the first dissecting device and the second dissecting device in a direction orthogonal to the axial direction of the first dissecting device and the second dissecting device of Timberlake. This configuration provides the benefit of allowing fluid and air to escape from between the jaws, thereby allowing for a larger volume 
Regarding dependent claim 2, in view of the combination of claim 1, Hess further discloses wherein the branch vessel is configured to be held between the first dissecting device and the second dissecting device ([0054] and figure 5 refers to compressions zones 88, 89 which hold the tissue (which includes the vessel) between the first (42) and second (44) dissecting device).
Regarding dependent claim 5, in view of the combination of claim 1, Hess further discloses wherein the groove of the insertion section comprises a first groove (52) in the side surface of the first dissecting device which faces the second dissecting device (see figure 5 which displays 52 facing second dissecting device 42), and a second groove (54) in the side surface of the second dissecting device which faces the first dissecting device (see figure 5 which displays 54 facing first dissecting device 44).
Regarding dependent claim 6, in view of the combination of claim 1, Hess further discloses wherein the treating device includes a cutting section (blades 72, 74) configured to cut the branch vessel ([0051]).
Regarding dependent claim 7, in view of the combination of claim 1, Hess further discloses wherein at least one of the first dissecting device and the second dissecting device includes an electrode (82) configured to apply an electric field to the branch vessel ([0051]).
Regarding dependent claim 8, in view of the combination of claim 1, Hess further discloses wherein the first dissecting device (44) and the second dissecting device (42) are configured to be inserted between adjacent tissues having different properties (device 
Regarding dependent claim 21, in view of claim 1, Hess further discloses wherein each of the first dissecting device and the second dissecting device includes an elongated bar-like shape extending substantially straight (see Fig. 3 which displays 42, 44 as bar-like in shape and extending substantially straight) with a dissecting section (48, 46; [0049]) on a distal portion of the elongated bar-like shape (see Fig. 2-3).
Claims 9-14, 16, 19-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al (US PGPUB: 2002/0099375) in view of further in view of Timberlake (US PGPUB: 2006/0258954). 
Regarding independent claim 9, Hess discloses a blood vessel dissecting device comprising: 
at least two dissecting devices (42, 44) configured to be inserted into a living body along a blood vessel to dissect tissue in a direction of alignment with the blood vessel ([0045], [0047], [0049], [0077]), the at least two dissecting devices include a first dissecting device (44) and a second dissecting device (42), and the first dissecting device and the second dissecting device are configured to be disposed juxtaposedly in the living body (see figures 3 and 5), the first dissecting device and the second dissecting device configured to hold a branch vessel ([0007], [0077]) branched from the blood vessel between the first dissecting device and the second dissecting device ([0054] and figure 5 displays the tissue (which includes the vessel) is held between the first (44) and second (42) dissecting device); and 
at least one of the first dissecting device and the second dissecting device is provided with an inserting and passing section in and through which the blood vessel is configured to be inserted and passed ([0054] and Fig. 5 display the vessel as inserted and passed between the first 42 and second 44 dissecting device, where the inner surface of the first dissection device is interpreted as the inserting and passing section; see also annotated Fig. 5 “inserting and passing section”).

    PNG
    media_image1.png
    600
    537
    media_image1.png
    Greyscale

While Hess discloses an inserting and passing section, Hess does not explicitly disclose the inserting and passing section comprising a cutout in the at least one of the first dissecting device and the second dissecting device, and wherein the cutout forms a through-hole extending from an upper surface to a lower surface of the at least one of the first dissecting device and the second dissecting device in a direction orthogonal to an axial direction of the first dissecting device and the second dissecting device.
However, Timberlake discloses a cutting forceps device (Fig. 2A-2C: 10). The device comprises a first dissecting device (12) including an inserting and passing section (inner/lower surface of jaw 12 in contact with tissue). The inserting and passing section comprises a cutout (58) in the first dissecting device (12) that forms a through-hole extending from the upper surface to a lower surface of the at least one of the first dissecting device (Fig. 2A-2C; [0080]) in a direction orthogonal to the axial direction of the first dissecting device and the second dissecting device (Fig. 2A-2C; cutout 58 extends up through the dissecting device 12 from a lower/inner surface to an upper/outer surface (i.e. orthogonal to the axil/longitudinal direction of the jaw). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified at least one of the first dissecting device and second dissecting device of Hess to incorporate the cutout in the at least one of the first dissecting device and the second dissecting device, and wherein the cutout forms a through-hole extending from an 
Regarding dependent claim 10, in view of the combination of claim 9, Hess further discloses wherein at least one of the first dissecting device and the second dissecting device includes an insertion section (inner surface of 44, 42), the insertion section including a groove (52/54) extending in the axial direction of the first dissecting device and the second dissecting device (see Fig. 2 and 5), and wherein the groove is configured to receive the treating device (70), which is configured to treat the branch vessel branched from the blood vessel ([0049]).
Regarding dependent claim 11, in view of the combination of claim 9, Hess further discloses wherein the groove of the insertion section comprises a first groove (52) in a side surface of the first dissecting device which faces the second dissecting device (see figure 5 which displays 52 facing second dissecting device 42), and a second groove (54) in a side surface of the second dissecting device which faces the first dissecting device (see figure 5 which displays 54 facing first dissecting device 44).
Regarding dependent claim 12, in view of the combination of claim 10, Hess further discloses wherein the treating device includes a cutting section (blades 72, 74) configured to cut the branch vessel
Regarding dependent claim 13, in view of the combination of claim 10, Hess further discloses wherein at least one of the first dissecting device and the second dissecting device includes an electrode (82) configured to apply an electric field to the branch vessel ([0051]).
Regarding dependent claim 22, in view of the combination of claim 9, Hess further discloses wherein each of the first dissecting device and the second dissecting device includes an elongated bar-like shape extending substantially straight (see Fig. 3 which displays 42, 44 as bar-like in shape and extending substantially straight) with a dissecting section (48, 46; [0049]) on a distal portion of the elongated bar-like shape (see Fig. 2-3).
Regarding independent claim 14, Hess discloses a blood vessel dissecting method comprising: 
inserting at least two dissecting devices  (42, 44) into a living body along a blood vessel ([0045], [0047], [0049], [0077]) and disposing a branch vessel branched from the blood vessel ([0007], [0077]) between the two dissecting devices, the at least two dissecting devices including a first dissecting device (44) and a second dissecting device (42) and wherein at least one of the first dissecting device and the second dissecting device includes a groove (52/54) extending in an axial direction of the first dissecting device and the second dissecting device (see Fig. 5); 
disposing the first dissecting device and the second dissecting device juxtaposedly in the living body (see figures 3 and 5); 
locating the branch vessel branched from the blood vessel between the first dissecting device and the second dissecting device ([0054] and figure 5 refers to compressions zones 88, 89 which hold the tissue (which includes the vessel) between the first (44) and second (42) dissecting device); and 
inserting a treating device (70) for treating the branch vessel between the two dissecting devices in the groove and treating the branch vessel ([0049] [0054], [0056] refers to treatment via electrodes 14/82 and cutting of the tissue via inserting blades 72,74), the treating device includes a bar-shaped elongated operation section (76; Fig. 4), an electrode (82; [0051]) provided at a proximal portion of the operation section (Fig. 4), and a cutting section (72/74) provided at a proximal portion of the electrode (Fig. 4); and 
providing at least one of the first dissecting device and the second dissecting device with an inserting and passing section in and through which the blood vessel is inserted and passed ([0054] and Fig. 5 display the vessel as inserted and passed between the first 42 and second 44 dissecting device, where the inner surface of the first dissection device is interpreted as the inserting and passing section; see also annotated Fig. 5 “inserting and passing section”).

    PNG
    media_image1.png
    600
    537
    media_image1.png
    Greyscale

While Hess discloses an inserting and passing section, Hess does not explicitly disclose the inserting and passing section comprising a cutout in the at least one of the first dissecting device and the second dissecting device, and wherein the cutout forms a through-hole extending from an upper surface to a lower surface of the at least one of the first dissecting device and the second dissecting device in a direction orthogonal to the axial direction of the first dissecting device and the second dissecting device.
However, Timberlake discloses a cutting forceps device (Fig. 2A-2C: 10). The device comprises a first dissecting device (12) including an inserting and passing section (inner/lower surface of jaw 12 in contact with tissue). The inserting and passing section comprises a cutout (58) in the first dissecting device (12) that forms a through-hole extending from the upper surface to a lower surface of the at least one of the first dissecting device (Fig. 2A-2C; [0080]) in a direction orthogonal to the axial direction of the first dissecting device and the second  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified at least one of the first dissecting device and second dissecting device of Hess to incorporate the cutout in the at least one of the first dissecting device and the second dissecting device, and wherein the cutout forms a through-hole extending from an upper surface to a lower surface of the at least one of the first dissecting device and the second dissecting device in a direction orthogonal to the axial direction of the first dissecting device and the second dissecting device of Timberlake. This configuration provides the benefit of allowing fluid and air to escape from between the jaws, thereby allowing for a larger volume of tissue to be resected ([0080]). Examiner notes remainder of the limitations are in the alternative.   
Regarding dependent claim 16, in view of the combination of claim 14, Hess further discloses comprising: holding the branch vessel between the first dissecting device and the second dissecting device ([0054] and figure 5 refers to compressions zones 88, 89 which hold the tissue (which includes the vessel) between the first (44) and second (42) dissecting device).
Regarding dependent claim 19, in view of the combination of claim 14, Hess further discloses wherein the groove of the insertion section comprises a first groove (52) in a side surface of the first dissecting device which faces the second dissecting device (see figure 5 which displays 52 facing second dissecting device 42), and a second groove (54) in a side surface of the second dissecting device which faces the first dissecting device (see figure 5 which displays 54 facing first dissecting device 44), the method further comprising: cutting the branch vessel with the cutting section of the treating device
Regarding dependent claim 20, in view of the combination of claim 14, Hess further discloses comprising: applying an electric field to the branch vessel with an electrode (82) of at least one of the first dissecting device and the second dissecting device ([0051]; see figure 5).
Regarding dependent claim 24, in view of the combination of claim 14, Hess further discloses wherein each of the first dissecting device and the second dissecting device include an elongated bar-like shape extending substantially straight (see Fig. 3 which displays 42, 44 as bar-like in shape and extending substantially straight) with a dissecting section (48, 46; [0049]) on a distal portion of the elongated bar-like shape (see Fig. 2-3).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hess et al (US PGPUB: 2002/0099375) in view of Timberlake (US PGPUB: 2006/0258954), further in view of Yoon (US Patent No.: 5,542,949)

    PNG
    media_image2.png
    479
    786
    media_image2.png
    Greyscale
Regarding dependent claim 23, in view of the combination of claim 9, Hess does not explicitly disclose wherein the cutout of the inserting and passing section comprises a pair of cutouts the pair of cutouts be disposed respectively on a distal side and a proximal side of the at least one of the first dissecting device and the second dissecting device, and with a spacing between the pair of cutouts.
However, Yoon discloses a medical device (Fig. 2 and 12-13) comprising a pair of cut outs (77, 78), the pair of cutouts be disposed respectively on a distal side and a proximal side of the at least one of the first dissecting device and the second dissecting device, and with a spacing between the pair of cutouts (See Fig. 12-13 where at least a portion of cut out 77 is disposed on a proximal portion and at least a portion of 78 is disposed on a distal portion; where the spacing between them is displayed in Fig. 13).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cutout of Hess/Timberlake to incorporate wherein the cutout of the inserting and passing section comprises a pair of cutouts the pair of cutouts be disposed respectively on a distal side and a proximal side of the at least one of the first dissecting device and the second dissecting device, and with a spacing between the pair of cutouts of Yoon. His provides the benefit of a multifunctional device (Col. 1, Line 64), thereby increasing the versatility of the device. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that on page 13 of the Remarks dated February 26, 2021 Applicant states that Yoon does not disclose the newly added limitations of claims 1, 9, and 14. As outlined above these newly added limitations necessitated a new grounds of rejection over Hess, Timberlake, and Kasahara. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794